DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  in Claim 18, “the least one profiled surface” should be written “the at least one profiled surface.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “angling . . . to ensure an equal amount of hydrophobation agent . . . .” The limitation is indefinite as vague, because it is not clear what the scope of “angling” is or what precisely is required such that so-called “angling” ensures an equal amount of agent is sprayed; a spray nozzle necessarily has some angle in relation to a surface being sprayed. Examiner considers the limitation met where spray nozzles spray an agent in attempt to ensure an equal amount of agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2010/0136269) in view of Bartkowiak et al. (US 2003/0203117) and Hager et al. (US 5,798,429).
Regarding Claims 1-2, Andersen et al. (US’269) teach a method for fabricating a fiber cement product, said method comprisinq the steps of: providing a fiber cement product comprising at least one 4 with each of the four R-groups independently being an organic group, three of the R-groups being selected from ethoxy or methoxy groups and the fourth R-group being a branched or linear hydrocarbon chain of an octyl, isobutyl or methyl group. Bartowiak et al. (US’117) teach a method for impregnating porous mineral substrates, including fiber cement (i.e. “fiber cement,” [0004]), and the hydrophobation agent includes a silane-based liquid comprising at least one silane, including silanes with the recited formula (e.g. isobutyltrimethoxysilane, isobutyltriethoxysilane, n-octyltrimethoxysilane, n-octyltriethoxysilane, and isooctyltrimetboxysilane). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’269 by using the recited silane-based liquid with the recited formula, because US’117 suggests these silanes as hydrophobation agents for fiber cement products. 
The combination of US’269 in view of US’117 fails to teach oligomeric siloxane. Hager et al. (US’429) teach a composition for impregnating mineral building materials like a fibrous cement product (e.g. “fibrocement”, col. 6, lines 1-9), including silanes (col. 3, lines 4-9) and/ or oligomeric siloxane (col. 3, lines 10-18), including those with the recited formula (e.g. oligomeric methyl siloxane) (col. 6, lines 30-52), in order to provide water repellency (i.e. hydrophobicity) (Abstract; col. 8, lines 25-27). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’269 in view of US’117 by providing a combination of the recited silane compounds and oligomeric siloxane with the recited formula, because both US’117 and US’429 suggest the recited silanes and US’429 also suggests oligomeric siloxane, including that with the recited formula, to impregnate a fiber cement substrate to increase hydrophobicity.

Although the combination of references fails to teach “without visual traces,” it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process so that the liquid penetrates the fiber cement plate without leaving visual traces as a matter of aesthetics.
Regarding Claim 3, US’269 teaches that the fiber cement product can be a plate (i.e. “panel”) [0030].
Regarding Claim 4, US’269 teaches that a fiber cement product can include grooves that interlock with teach and grooves on a screw [0187]. US’269 fails to teach specifically a plate with grooves.  However, it would have been obvious to person of ordinary skill in the art at the time of invention to modify the process of US’269 by applying the motivation to use grooves as interlocking features to a specific plate taught in US’269 in order to interlock plates.
Regarding Claim 5, US’269 teaches a fiber cement product with interlocking grooves wherein the profiled surface comprises a plurality of grooves being equally distributed over said surface (every other face, said grooves all have having a uniform direction (outward from opposite sides) and a uniform depth.  Moreover, it would have been obvious to duplicate such grooves with duplicate dimensions a prima facie obvious duplication of parts and to provide them at regular intervals to have uniform distribution of force along interlocked plates.
See figures).
Regarding Claims 8 and 13, US’269 teaches that the fiber cement product can be an air-cured fiber cement product, since a process using an autoclave or dryer would include air [0018, 0144, 0147, 0159]. The fiber cement product would have a profiled surface post-curing (See figures)
Regarding Claims 9 and 13, US’269 teaches profiling at least one surface of said fiber cement plate after curing of the green fiber cement plate (Claim 26). US’269 fails to teach the method including the Hatschek process.  US’269 teaches that the provision of a fiber cement product using a Hatscheck process was known in the prior art [0009].  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process by providing the fiber cement producing using a known prior art method, such as Hatschek.
Regarding Claim 10, US’269 teaches that the fiber cement product is an autoclave cured fiber cement product [0018, 0144].
Regarding Claim 11, US’269 teaches that the fiber cement product can be an air-cured fiber cement product, since a process using an autoclave or dryer would include air [0018, 0144, 0147, 0159].
Regarding Claims 12-14, the profiled surface is provided by milling the fiber cement product (Claim 26).
Regarding Claim 15, US’269 teaches a process for making a fiber cement product. It would have obvious to perform the process of US’269 to obtain a product fiber cement product which is the goal of the obvious process.
Regarding Claim 16, US’269 fails to teach that the profiled surface is free of silane- and siloxane-residue. It would have been obvious to a person of ordinary skill in the art to remove residue where residue is not desired or unsightly.

Regarding Claim 18, US’117 and US’429 both teach spraying a surface to treat it with a hydrophobic agent. US’117 teaches a spray nozzle [0019], which can be guided over the surface to be impregnated [0022]. US’117 also suggests uniformity [0009, 0012, 0017, 0039]. To the extent that US’117 requires spraying with a nozzle which necessarily has an angle to a surface and suggests uniform application, US’117 suggests “angling” to ensure equal amounts of hydrophobation agent. Moreover, although the combination of US’269 in view of US’117 and US’429 does not specifically teach any specific angle of a spray nozzle, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references to choose an angle of a spray nozzle to ensure uniformity by applying equal amounts through routine optimization.
Regarding Claim 19, US’269 fails to teach a specific concentration of hydrophobation agent. US’117 suggest diluting hydrophobation agents to avoid overconsumption [0007, 0008] or to control the active ingredient content [0010]. ). Moreover, comparative examples show diluted agents [0077, 0100] in addition to examples with undiluted agent and show that acceptable levels of impregnation and water resistance can be achieved with diluted agent [0079, 0101]. In addition, US’429 suggests that silanes and siloxanes be in the range of 50-99 wt.% (Col. 3, lines 33-34). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by providing a hydrophobation agent, including at least one silane, within the recited range through routine optimization.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2010/0136269) in view of Bartkowiak et al. (US 2003/0203117) and Hager et al. (US 5,798,429) as applied to Claim 4 above, and further in view of Nakamura (US 6,000,194).
Regarding Claim 6, the combination of US’269 fails to teach grooves with a trapezoid cross section.  Nakamura (US’194) teach a cement product, including a plate with a plurality of grooves being equally distributed over said surface, wherein said grooves all have a uniform direction and a uniform depth, wherein the grooves have a trapezoid cross section according to a plane perpendicular to the direction of the groove, and wherein the grooves have a flat bottom and two flanks, the angles between the bottom and each of said flanks is in the range of 90 to about 180  degrees (Abstract; Figures 1B to 1C).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’269 in view of US’117 by providing the fiber concrete plate with grooves in a configuration and shape as in recited Claim 6 to provide a fiber concrete plate as a corrugated plate with grooves of a shape and configuration known in the prior art, and because US’194 suggests such a configuration and shape.
Claims 1-6, 8-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429).
Regarding Claims 1-4, 9, 12-14, Gleeson et al. (US’817) teach a method for making a fiber cement plate (“panel”), said method comprising the steps of providing a green fiber cement plate using a Hatschek process, curing the green fiber cement plate; curing the green fiber cement plate; and machining at least one surface of the fiber cement plate after curing the green fiber cement plate to provide several grooves.  US’817 teaches applying a hydrophobation agent (silane) as caulk [0074], but doesn’t teach generally applying a hydrophobation agent to decrease water take up or to leave no silane or siloxane residue. Peng et al. (US’908) suggest impregnating cured fiber cement sheets [0017,0029, 
The combination of US’817 in view of US’908 fails to teach oligomeric siloxane. Hager et al. (US’429) teach a composition for impregnating mineral building materials like a fibrous cement product (e.g. “fibrocement”, col. 6, lines 1-9), including silanes (col. 3, lines 4-9) and/ or oligomeric siloxane (col. 3, lines 10-18), including those with the recited formula (e.g. oligomeric methyl siloxane) (col. 6, lines 30-52), in order to provide water repellency (i.e. hydrophobicity) (Abstract; col. 8, lines 25-27). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’817 in view of US’908 by providing a combination of the recited silane compounds and oligomeric siloxane with the recited formula, because both US’908 and US’429 suggest the recited silanes and US’429 also suggests oligomeric siloxane, including that with the recited formula, to impregnate a fiber cement substrate to increase hydrophobicity.
US’817 fails to teach the recited amount of water take up. However, because US’817 suggests waterproofing [0072] and US’908 suggests using a hydrophobation liquid for waterproofing [0009-0010], it would have been obvious to optimize the process to minimize water uptake, since preventing water uptake is within the definition of “waterproofing.” Because Claim 1 requires that the fiber cement product has a particular property that does not depend on any test, how it is measured (in this case by a RILEM Test No 11. 4 in application) is not considered to add any patentable weight; in addition, this is a 
Although the combination of references fails to teach “without leaving visual traces,” it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process so that the liquid penetrates the fiber cement plate without leaving visual traces as a matter of aesthetics.
Regarding Claim 5, US’817 suggests that the profiled surface comprises a plurality of grooves being equally distributed over said surface, said grooves all having a uniform direction and a uniform depth (Figs. 5-14, 27).
Regarding Claim 6, US’817 teaches that the grooves have a flat bottom, two flanks and a trapezoidal cross section in a plane parallel to a recess width (W) and perpendicular to the flat bottom of the groove, the angles between the bottom and each of said flanks is in the range of 90 to about 180 degrees (Figs. 5, 7, 8; [0116]; Table 1) to hide a joint easier [0117].
Regarding Claims 8 and 11, US’817 suggests curing in air of a given temperature and humidity [0092].
Regarding Claim 15, US’817 teaches a process for making a fiber cement product. It would have obvious to perform the process of US’817 to obtain a product fiber cement product which is the goal of the obvious process.
Regarding Claim 16, although the combination of references fails to teach whether there is residue,” it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process so that the liquid penetrates the fiber cement plate without leaving visual traces as a matter of aesthetics.
Regarding Claim 17-18, US’908 [0047] and US’429 (Col. 6, lines 10-12) both teach spraying a surface to treat it with a hydrophobic agent. US’117 teaches a spray nozzle [0019], which can be guided 
Regarding Claim 19, US’908 fails to teach a specific range of concentration. However, it suggests that there should be adequate loading of the impregnation agent for effective treatment and that impregnating agents should have fairly low viscosity (Table 2; [0016, 0051-0052]). In addition, US’429 suggests that silanes and siloxanes be in the range of 50-99 wt.% (Col. 3, lines 33-34). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by providing a hydrophobation agent, including at least one silane, within the recited range through routine optimization. 
Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429) as applied to Claims 1 and 9, and further in view of Duselis et al. (US 6,346,146).
Regarding Claims 7 and 10, US’817 teaches curing the fiber cement plate [0114]. US’817 fails to teach an autoclave.  Dueslis et al. (US’146) suggests curing a fiber cement product in an autoclave (Abstract; col. 3, lines 9-16). It would have been obvious to modify the process of US’817 in view of US’908 and US’429 by curing the fiber cement plate in an autoclave, because US’146 suggests curing fiber cement products in an autoclave.
Regarding Claims 8 and 11, US’146 also suggests air curing (pre-curing) (Example 6).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429) as applied to Claim 13 above, and further in view of Gleeson (US 6,539,643).
Regarding Claim 14, US’817 suggests that the profiled surface comprises a plurality of grooves being equally distributed over said surface, said grooves all having a uniform direction and a uniform depth (Fig. 27).  The combination of US’817 in view of US’908 fails to teach milling. Gleeson (US’643) teaches an analogous method for making a fiber cement plate made by a Hatschek process and suggests milling as a form of machining to provide grooves in the surface of the fiber cement plate (Abstract; Figs. 5A-5F, 6; col. 8, lines 58-65).  US’643 also suggests that the profiled surface comprises a plurality of grooves being equally distributed over said surface, said grooves all having a uniform direction and a uniform depth (Figs. 3, 6). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’817 in view of US’908 and US’429 by milling a surface to profile it so that it comprises a plurality of grooves being equally distributed over said surface, said grooves all having a uniform direction and a uniform depth, because US’643 suggests grooves can be made by milling.
Response to Arguments
Applicant’s claim amendments, filed 20 November 2020, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new Claim 18, which raises additional issues under 35 USC 112(b).
Applicant's arguments filed 20 November 2020 with respect to the rejections of Claims 1-16 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the recited blend shows an improved RILEM test value and significant improvement in beading (Remarks, p. 8), it is not clear that these tests show improvements where such tests were not conducted in the prior art. However, the issue is whether the claimed process(es) is/ are obvious, not whether a test that Applicant has performed yields a result that the prior art didn’t yield because such a test was not performed. The combination of references shows independent motivation for performing Applicant’s claimed process, which are therefore obvious over the prior art.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712